      Case 1:18-cr-00317-DLC Document 49 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                18Cr317(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
BRANDON GARDNER,                       :
                          Defendant.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

    By letter dated June 17, 2020, the parties informed the

Court that the defendant wishes for his hearing on the violation

of supervised release to proceed in person, and that he

therefore requests a 90-day adjournment of the June 19, 2020

hearing that was scheduled to proceed as a videoconference.

The Government and the U.S. Probation Department consent to the

request.    Accordingly, it is hereby

    ORDERED that the hearing is adjourned to 11:00 am on July

31, 2020 in Courtroom 18B, 500 Pearl Street.

    IT IS FURTHER ORDERED that if an in-person hearing is not

available on July 31, the defendant shall inform the Court by

Friday, July 24, 2020 if the defendant consents to proceed

remotely.    Before July 24, defense counsel shall discuss again

with the defendant the form, Waiver of Right to be Present at

Criminal Proceeding, which was attached to the June 11 Order.

    IT IS FURTHER ORDERED that upon receipt of the defendant’s

July 24 letter, the Court will issue an Order informing the
         Case 1:18-cr-00317-DLC Document 49 Filed 06/19/20 Page 2 of 2



parties whether the hearing will occur in-person or via

videoconference.      If the hearing will occur via videoconference,

the forthcoming Order will provide the credentials for the

videoconference.


Dated:      New York, New York
            June 19, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
